           Case 3:21-cr-00500-JLS Document 36 Filed 03/25/21 PageID.93 Page 1 of 1


 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
 8                                                  )   CASE NO.: 21CR00500-JLS
      UNITED STATES OF AMERICA,                     )
 9                                                  )   ORDER GRANTING
                     Plaintiff,                     )
10                                                  )   JOINT MOTION TO CONTINUE
      v.                                            )   MOTION HEARING/TRIAL
11                                                  )   SETTING
      BIANCA ELENA MARTINEZ,                        )
12                                                  )
                     Defendant.                     )
13                                                  )
14
15
                  Good cause appearing, IT IS HEREBY ORDERED that the Joint Motion
16
     to Continue defendant’s Motion Hearing/Trial Setting scheduled for April 2, 2021 to
17
     May 14, 2021 at 1:30pm is Granted. Defendant shall file an acknowledgment of the
18
     new hearing date by April 16, 2021.
19
                  For the reasons set forth in the joint motion, the Court finds that the ends
20
     of justice will be served by granting the requested continuance, and these outweigh the
21
     interests of the public and the defendant in a speedy trial. Accordingly, the delay
22
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
23
           IT IS SO ORDERED.
24 Dated: March 25, 2021
25
26
27
28
